Exhibit 10.2

TAX MATTERS AGREEMENT

by and among

THE BLACKSTONE GROUP L.P.,

BLACKSTONE HOLDINGS I/II GP INC.,

PJT PARTNERS INC.,

PJT PARTNERS HOLDINGS LP,

STONECO IV CORPORATION,

BLACKSTONE LITTLE SPINCO INC.,

PJT CAPITAL LP,

PJT MANAGEMENT, LLC

and

the Seller Parties (as defined herein)

Dated as of October 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      2   

SECTION 1.1.

  General      2   

SECTION 1.2.

  References; Interpretation      6    ARTICLE II. ALLOCATION OF TAX LIABILITIES
     6   

SECTION 2.1.

  Payment of Taxes      6   

SECTION 2.2.

  Indemnity      8   

SECTION 2.3.

  Contests      8   

SECTION 2.4.

  Treatment of Payments; After Tax Basis      9    ARTICLE III. PREPARATION AND
FILING OF TAX RETURNS      10   

SECTION 3.1.

  BX’s Responsibility for the Preparation and Filing of Tax Returns      10   

SECTION 3.2.

  Carbon HoldCo’s Responsibility for the Preparation and Filing of Tax Returns
     10   

SECTION 3.3.

  Seller Parties’ Responsibility for the Preparation and Filing of Tax Returns
     10   

SECTION 3.4.

  Manner of Preparation      10   

SECTION 3.5.

  Costs and Expenses of Preparation      11   

SECTION 3.6.

  Carrybacks      11   

SECTION 3.7.

  Retention of Records; Access      11   

SECTION 3.8.

  Confidentiality; Ownership of Information; Privileged Information      12   
ARTICLE IV. DISTRIBUTIONS AND RELATED TAX MATTERS      12   

SECTION 4.1.

 

Opinion Requirement for Major Transactions Undertaken by Carbon HoldCo During
the Restricted Period

     12   

SECTION 4.2.

  Indemnification for Reorganization Taxes      14   

SECTION 4.3.

  Refund of Amounts      14   

SECTION 4.4.

  Protective Section 336(e) Elections      15    ARTICLE V. MISCELLANEOUS     
15   

SECTION 5.1.

  Tax Sharing Agreements      15   

SECTION 5.2.

  Complete Agreement; Construction      15   

SECTION 5.3.

  Counterparts      15   

SECTION 5.4.

  Survival of Agreements      16   

SECTION 5.5.

  Notices      16   

SECTION 5.6.

  Waivers and Consents      16   

SECTION 5.7.

  Amendments      17   

SECTION 5.8.

  Assignment      17   

SECTION 5.9.

  Certain Termination and Amendment Rights      17   

SECTION 5.10.

  Subsidiaries      17   



--------------------------------------------------------------------------------

SECTION 5.11.

  Third Party Beneficiaries      17   

SECTION 5.12.

  Title and Headings      17   

SECTION 5.13.

  Exhibits      17   

SECTION 5.14.

  Governing Law      17   

SECTION 5.15.

  Severability      17   

SECTION 5.16.

  Force Majeure      18   

SECTION 5.17.

  Interpretation      18   

SECTION 5.18.

  No Duplication; No Double Recovery      18   



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is dated as of October 1, 2015, by
and among THE BLACKSTONE GROUP L.P., a Delaware limited partnership (“BX”),
BLACKSTONE HOLDINGS I/II GP INC., a Delaware corporation (“Holdings I/II GP”),
PJT PARTNERS INC., a Delaware corporation (“Carbon HoldCo”), PJT PARTNERS
HOLDINGS LP, a Delaware limited partnership (“Carbon LP”), STONECO IV
CORPORATION, a Delaware corporation (“StoneCo IV”), Blackstone Little SpinCo
Inc., a Delaware corporation (“Little SpinCo”), PJT CAPITAL LP, a Delaware
limited partnership (“PJTC”), (vi) PJT MANAGEMENT, LLC, a Delaware limited
liability company and the general partner of PJTC (“PJTM”) and (vii) the Persons
identified as Seller Parties on the signature pages hereto (the “Seller
Parties”) (each a “Party” and collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, BX, acting through its direct and indirect Subsidiaries, currently
conducts a number of businesses, including the Carbon Business;

WHEREAS, the Board of Directors of BX (the “Board”) has determined that it is
appropriate, desirable and in the best interests of BX and its unitholders to
separate the Carbon Business from BX and to divest the Carbon Business in the
manner contemplated by the Separation Agreement and the Transaction Agreement,
dated as of October 9, 2014 (as the same may be amended, restated or otherwise
modified from time to time in accordance with its terms, the “Transaction
Agreement”), among BX, Blackstone Holdings, Original Carbon GP, Carbon LP, PJTC,
PJTM and the Founder;

WHEREAS, in order to effect the Separation, the Board has determined that it is
appropriate, desirable and in the best interests of BX and its unitholders
(i) to enter into a series of transactions whereby Carbon HoldCo and/or one or
more members of the Carbon Group will, collectively, own all of the Carbon
Assets and, where appropriate, assume (or retain) all of the Carbon Liabilities
and (ii) for BX to distribute to the holders of BX Common Units on a pro rata
basis (without consideration being paid by such unitholders) all of the Carbon
Class A Shares held by BX upon the consummation of the Carbon Reorganization;

WHEREAS, it is the intention of the Parties that the Distributions and the
Merger qualify for the Intended Tax-Free Treatment; and

WHEREAS, as a result of the Acquisition, the Separation, the Distributions and
the Merger, the Parties desire to enter into this Tax Matters Agreement to
provide for certain Tax matters, including the assignment of responsibility for
the preparation and filing of Tax Returns, the payment of and indemnification
for Taxes (including Taxes with respect to the Distributions, the Merger and
related transactions as contemplated in the Separation Agreement and the other
Ancillary Agreements), entitlement to refunds of Taxes, and the prosecution and
defense of any Tax controversies.

NOW, THEREFORE, in consideration of the forgoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

SECTION 1.1. General. Capitalized terms used in this Agreement and not defined
herein shall have the meanings that such terms have in the Separation Agreement.
As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” is defined in the Separation Agreement.

“Agreement” is defined in the preamble hereof.

“Ancillary Agreements” is defined in the Separation Agreement.

“Acquisition” means the acquisition of the Acquired Interests by Acquirer, as
defined in and contemplated by the Transaction Agreement.

“Big Spin” means the distribution of the stock of Carbon HoldCo by Holdings I/II
GP to BX.

“Blackstone Group” is defined in the Separation Agreement.

“Blackstone Holdings” is defined in the Separation Agreement.

“Board” is defined in the recitals hereof.

“Breaching Party” is defined in Section 4.2.

“Business” is defined in the Separation Agreement.

“Business Day” is defined in the Separation Agreement.

“BX” is defined in the preamble hereof.

“BX Common Units” is defined in the Separation Agreement.

“BX Subsidiary” means any Subsidiary of BX other than a Carbon Party.

“Capped Percentage” means 48%.

“Carbon HoldCo” is defined in the preamble hereof.

“Carbon Assets” is defined in the Separation Agreement.

“Carbon Business” is defined in the Separation Agreement.

“Carbon Class A Shares” is defined in the Separation Agreement.

“Carbon Class B Shares” shall mean the shares of Class B common stock of Carbon
HoldCo, par value $0.01 per share.

“Carbon Group” is defined in the Separation Agreement.



--------------------------------------------------------------------------------

“Carbon Liabilities” is defined in the Separation Agreement.

“Carbon LP” is defined in the preamble hereof.

“Carbon Party” means Carbon HoldCo, any Carbon Subsidiary, Little SpinCo, and
any Little SpinCo Subsidiary, as applicable.

“Carbon Reorganization” is defined in the Separation Agreement.

“Carbon Subsidiary” means any Subsidiary of Carbon HoldCo.

“Closing of the Books Method” means the apportionment of items between portions
of a taxable period based on a closing of the books and records on the
Distribution Date (as if the Distribution Date was the end of the taxable
period).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consents” is defined in the Separation Agreement.

“Consolidated Tax Return” means any Tax Return filed pursuant to Section 1502 of
the Code, or any comparable combined, consolidated, or unitary group Tax Return
filed under state, local or foreign Tax law with respect to which BX or a BX
Subsidiary is the parent entity and that includes any Carbon Party.

“Conversion or Exchange Event” is defined in Section 4.1(c).

“Default Interest Rate” is defined in the Separation Agreement.

“Distributing Corporation” or “Distributing Corporations” means Holdings I/II GP
and/or StoneCo IV, individually or collectively, as applicable.

“Distribution” or “Distributions” means the Big Spin and the Little Spin,
individually or collectively, as applicable.

“Distribution Date” means the day on which the Distributions and the Separation
are effected.

“Effective Time” is defined in the Separation Agreement.

“Employee Matters Agreement” is defined in the Separation Agreement.

“Exchange Agreement” is defined in the Separation Agreement.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, including any related interest or penalties, by or as a
result of: (i) a final and unappealable decision, judgment, decree or other
order by any court of competent jurisdiction; (ii) a closing agreement or
accepted offer in compromise under Section 7121 or 7122 of the Code, or
comparable agreement under the laws of other jurisdictions which resolves the
entire Tax liability for any taxable period; (iii) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final disposition.



--------------------------------------------------------------------------------

“Force Majeure” is defined in the Separation Agreement.

“Founder” means Mr. Paul J. Taubman.

“Framework Agreement” is defined in the Separation Agreement.

“Group” is defined in the Separation Agreement.

“Holdings I/II GP” is defined in the preamble hereof.

“Income Tax” means any income, franchise or similar Taxes imposed on (or
measured by) net income or net profits.

“Income Tax Returns” means all Tax Returns relating to Income Taxes.

“Intended Tax-Free Treatment” means (i) that the contributions of certain assets
and liabilities relating to the Carbon Business to Big SpinCo and Little SpinCo
by the applicable Distributing Corporation qualify as reorganizations within the
meaning of Section 368(a)(1)(D) of the Code and that no gain or loss be
recognized under Section 361 of the Code with respect to such contributions,
(ii) that the Big Spin and the Little Spin qualify as tax-free distributions
under Sections 355 and 361 of the Code and that no gain or loss be recognized
under Section 355 of the Code with respect to such distributions and (iii) that
the Merger qualifies as a reorganization pursuant to Section 368(a) of the Code.

“IRS” means the United States Internal Revenue Service.

“Little Spin” means the distribution of the stock of Little SpinCo by StoneCo
IV, to Blackstone Holdings III L.P., a Delaware limited partnership.

“Little SpinCo” is defined in the preamble hereof.

“Little SpinCo Subsidiary” means any Subsidiary of Little SpinCo.

“Losses” has the meaning ascribed to the term “Indemnifiable Losses” in the
Separation Agreement.

“Measurement Percentage” is defined in Section 4.1(c).

“Merger” means the merger of Little SpinCo with and into Carbon HoldCo, with
Carbon HoldCo surviving.

“Non-Breaching Party” is defined in Section 4.2.

“Opinion” means the opinion delivered by Simpson Thacher & Bartlett LLP pursuant
to Section 7.1 of the Separation Agreement.

“Original Carbon GP” is defined in the Separation Agreement.

“Party” is defined in the preamble hereof.

“Payment Period” is defined in Section 2.4(d).



--------------------------------------------------------------------------------

“Person” means any individual, corporation, company, partnership (limited or
general), limited liability company, joint venture, association, trust,
unincorporated organization or other entity.

“PJTC” is defined in the preamble hereof.

“PJT Entity” means PJTM, PJTC and any of their respective Subsidiaries.

“PJTM” is defined in the preamble hereof.

“Proceeding” means any audit, examination or other proceeding involving any
Taxing Authority with respect to Taxes.

“Prohibited Acts” is defined in Section 4.1(a).

“Pro-Rated Method” means the apportionment of items between portions of a
Straddle Period based on the number of days in the portion of such Straddle
Period ending on the Distribution Date in comparison to the number of days in
the portion of such Straddle Period beginning after the Distribution Date (i.e.,
without regard to when any items are realized within such taxable period).

“Reorganization Taxes” means Taxes that are (i) imposed or incurred as a result
of either Distribution failing to qualify for the Intended Tax-Free Treatment
and (ii) imposed on Carbon HoldCo or Little SpinCo as a result of the Merger
failing to qualify for the Intended Tax-Free Treatment.

“Replacement Award” is defined in the Employee Matters Agreement.

“Restricted Period” means the two-year period commencing on the Distribution
Date.

“Retention Award” is defined in the Employee Matters Agreement.

“Ruling” means the letter ruling, if any, issued by the IRS in response to the
ruling request submitted by Holdings I/II GP and StoneCo IV on March 24, 2015
(as supplemented) regarding certain aspects of the Big Spin and the Little Spin
for U.S. federal income tax purposes.

“Section 355(e) Calculations” means the illustrative calculations set forth in
Exhibit A.

“Seller Parties” is defined in the preamble hereof.

“Separation” is defined in the Separation Agreement.

“Separation Agreement” means the Separation and Distribution Agreement, dated as
of             , 2015, between BX, Blackstone Holdings, Original Carbon GP,
Carbon HoldCo and Carbon LP.

“Starting Percentage” means 14.42% in the case of the Big Spin and 30.88% in the
case of the Little Spin, as reflected in the Section 355(e) Calculations.

“StoneCo IV” is defined in the preamble hereof.

“Straddle Period” is defined in Section 2.1(a).



--------------------------------------------------------------------------------

“Stub Taxable Period” is defined in Section 3.4(c).

“Subsidiary” is defined in the Separation Agreement.

“Tax” or “Taxes” means (i) all taxes, charges, fees, imposts, levies or other
assessments imposed by a Taxing Authority, including all income, gross receipts,
capital, sales, use, gains, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
estimated taxes, custom duties, fees, assessments and charges of any kind
whatsoever and (ii) any liability for the payment of any amount of the type
described in clause (i) above payable by reason of contract or assumption (other
than pursuant to a commercial agreement entered into in the ordinary course of
business, the primary subject matter of which is not Tax matters) or transferee
or successor liability or operation of law or arising as a result of being (or
having been) a member of any group or being (or having been) included or
required to be included in any Tax Return related thereto. Whenever the term
“Tax” or “Taxes” is used, it shall include penalties, fines, additions to tax
and interest thereon.

“Taxing Authority” means any governmental authority (whether United States or
non-United States, and including, any state, municipality, political subdivision
or governmental agency) responsible for the imposition of any Tax.

“Tax Returns” means all reports, returns, statements, schedules, notices, forms
or other documents or information (including any elections, declarations,
schedules, estimates, claims for refunds, information returns and amended
returns) required to be filed or that may be filed for any period with any
Taxing Authority in connection with any Tax or Taxes (whether domestic or
foreign).

“Tax Sharing Agreements” is defined in Section 5.1.

“Transaction Agreement” is defined in the recitals hereof.

SECTION 1.2. References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.” Unless the context otherwise requires, references
in this Agreement to Articles, Sections and Exhibits shall be deemed references
to Articles and Sections of, and Exhibits to, such Agreement. The word “extent”
in the phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not simply mean “if”. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. Unless the context otherwise requires, the words
“hereof,” “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement. All references to any period of
days shall be to the relevant number of calendar days unless otherwise
specified. All references to dollars or $ shall be references to United States
dollars.



--------------------------------------------------------------------------------

ARTICLE II.

ALLOCATION OF TAX LIABILITIES

SECTION 2.1. Payment of Taxes.

(a) Taxes Upon Filing and Adjusted Taxes. The Party responsible for, or
responsible for causing, the preparation of a Tax Return pursuant to Sections
3.1 and 3.2 shall pay or cause to be paid to the relevant Taxing Authority all
Taxes due or payable in connection with such Tax Return (including any amounts
relating to adjustments to such Tax Return) and shall be entitled to any refunds
(including, for the avoidance of doubt, any similar credit or offset against
Taxes) in connection therewith; provided, however, (i) except as provided in
clause (ii) of this sentence, with respect to any Tax Return of a Carbon Party
for (a) any taxable period that ends on or before the Distribution Date, BX
shall be responsible for, and shall be entitled to any refunds of, Taxes
(including any amounts relating to adjustments to such Tax Return) relating to
such taxable period and (b) any taxable period that begins on or before and
includes but does not end on the Distribution Date (a “Straddle Period”), BX
shall be responsible for, and shall be entitled to any refunds of, Taxes
(including any amounts relating to adjustments to such Tax Return) relating to
the portion of the Straddle Period ending on the Distribution Date and Carbon
HoldCo shall be responsible for, and shall be entitled to any refunds of, Taxes
(including any amounts relating to adjustments to such Tax Return) relating to
the portion of the Straddle Period beginning after the Distribution Date; and
(ii) with respect to any Tax Return of a PJT Entity for (x) any taxable period
that ends on or before the Distribution Date, the Seller Parties shall be
responsible for, and shall be entitled to any refunds of, any Taxes (including
any amounts relating to adjustments to such Tax Return) relating to such taxable
period and (y) any Straddle Period, the Seller Parties shall be responsible for,
and shall be entitled to any refunds of, any Taxes (including any amounts
relating to adjustments to such Tax Return) relating to the portion of the
Straddle Period ending on the Distribution Date and Carbon HoldCo shall be
responsible for, and shall be entitled to any refunds of, any Taxes (including
any amounts relating to adjustments to such Tax Return) relating to the portion
of the Straddle Period beginning after the Distribution Date. For the purposes
of this Section 2.1(a), (i) Taxes imposed on a periodic basis (such as real or
personal property Taxes or Taxes that are based upon occupancy) shall be
apportioned between the two portions of a Straddle Period in accordance with the
Pro-Rated Method and (ii) Taxes not described in clause (i) above (such as Taxes
that are based upon or related to income or receipts or Taxes imposed in
connection with any sale or other transfer or assignment of property) shall be
apportioned between the two portions of a Straddle Period in accordance with the
Closing of the Books Method. Notwithstanding anything to the contrary, for
purposes of this Section 2.1(a), any Taxes imposed on a Carbon Party accrued on
the Distribution Date but after the Separation in respect of transactions that
are outside the ordinary course of business shall be allocated to the taxable
period beginning after the Distribution Date or the portion of a Straddle Period
ending after the Distribution Date, as the case may be.

(b) Reorganization Taxes. Notwithstanding anything in this Section 2.1 to the
contrary, and except as provided in Article IV, BX shall be responsible for, and
shall be entitled to any refunds of, any Reorganization Taxes.

(c) Income Taxes prior to the Distribution. Notwithstanding anything in this
Section 2.1 to the contrary, and except as provided in Article IV, (i) BX shall
be responsible for any Income Taxes attributable to allocations of income to it
or any BX Subsidiary as a result of any ownership of any Carbon Party or any
entity conducting the Carbon Business and (ii) the Seller Parties shall be
responsible for any Income Taxes attributable to allocations of income to them
as a result of their ownership of any PJT Entity, in each case, for any taxable
period that ends on or before the Distribution Date or the portion of any
Straddle Period ending on the Distribution Date. Unless prohibited by applicable
law, the Parties agree to close the taxable period of each Carbon Party as of
the close of business on the Distribution Date. If applicable law does not
permit such action, the taxable period of any Carbon Party that is treated as a
partnership (or other pass-through entity) shall, for purposes of this
Section 2.1(c), be deemed to terminate at the end of the Closing Date.



--------------------------------------------------------------------------------

SECTION 2.2. Indemnity.

(a) Subject to Article IV, BX shall (and shall cause the other members of the
Blackstone Group to) indemnify Carbon HoldCo and its Affiliates and the Seller
Parties from all liability for Taxes for which BX is responsible pursuant to
Section 2.1 and any related Losses.

(b) Subject to Article IV, Carbon HoldCo shall (and shall cause the other
members of the Carbon Group to) indemnify BX and its Affiliates (or the
applicable Distributing Corporation) and the Seller Parties from all liability
for Taxes for which Carbon HoldCo is responsible pursuant to Section 2.1 and any
related Losses.

(c) Subject to Article IV, the Seller Parties shall indemnify BX and its
Affiliates and Carbon HoldCo and its Affiliates from all liability for Taxes for
which the Seller Parties are responsible pursuant to Section 2.1 and any related
Losses.

(d) Unless otherwise agreed in writing, the indemnifying Party shall pay to the
indemnified Party the amount required to be paid pursuant to Section 2.2(a),
(b) or (c) above within thirty (30) days of being notified of the amount due by
the indemnified Party. The notice by the indemnified Party requesting such
payment shall be accompanied by the calculations and other information used to
determine the indemnifying Party’s obligations hereunder. Such payment shall be
paid by the indemnifying Party to the indemnified Party by wire transfer of
immediately available funds to an account designated by the indemnified Party by
written notice to the indemnifying Party prior to the due date of such payment.

SECTION 2.3. Contests.

(a) The right to control the conduct of any Proceeding shall belong to the Party
responsible (or whose Affiliate is responsible) under applicable law for the
underlying Taxes to which such Proceeding relates; provided, that if the Party
not controlling a Proceeding could have an indemnification obligation for an
adjustment to Tax resulting from such Proceeding, such Party shall be entitled
to participate in (but not control) such Proceeding at its own cost and expense.
Notwithstanding anything to the contrary in this Section 2.3(a), (i) BX shall
have the right to control the conduct of any Proceeding that relates to a Tax
Return of any Carbon Party (other than any PJT Entity) for a taxable period that
ends on or before the Distribution Date, (ii) if a Proceeding relates to a Tax
Return of any Carbon Party for a Straddle Period, BX and Carbon HoldCo shall
have joint control over such Proceeding, and neither BX nor Carbon HoldCo shall
settle such Proceeding without the other’s consent, (iii) BX shall have the
right to control any Proceeding with respect to a Consolidated Tax Return and
(iv) if the right to control the conduct of a Proceeding with respect to any
taxable period that ends on or before the Distribution Date, any Straddle
Period, or any Stub Taxable Period belongs to Carbon HoldCo or Carbon LP, Carbon
HoldCo or Carbon LP shall use reasonable best efforts to defend in such
Proceeding any position that relates to the past practices of BX and its
Affiliates.

(b) After the Distribution Date, each Party shall promptly notify the other
Party in writing upon receipt of written notice of the commencement of any
Proceeding or of any demand or claim upon it, which, if determined adversely,
would be grounds for indemnification from such other Party under this Agreement;
provided that failure to provide notice pursuant to this sentence shall not
relieve any Party of its obligations pursuant to this Agreement except to the
extent such Party is actually prejudiced as a result thereof. Each Party shall,
on a timely basis, keep such other Party informed of all developments in any
such Proceeding and provide such other Party with copies of all pleadings,
briefs, orders, and other correspondence pertaining thereto.

(c) Subject to the provisions of Section 3.8, BX, Carbon HoldCo and Seller
Parties shall (and shall cause their respective Subsidiaries to) reasonably
cooperate with one another in a timely manner with respect to any Proceeding or
of any demand or claim, which, if determined adversely, would be grounds for
indemnification under this Agreement. BX, Carbon HoldCo and Seller Parties agree
that such cooperation shall include making available to the other Party, during
normal business hours, all books, records and information, officers and
employees (without substantial interruption of employment) necessary or useful
in connection with any such Proceeding. The Party requesting or otherwise
entitled to any books, records, information, officers or employees pursuant to
this Section 2.3(c) shall bear all reasonable out-of-pocket costs and expenses
(except reimbursement of salaries, employee benefits and general overhead)
incurred in connection with providing such books, records, information, officers
or employees.



--------------------------------------------------------------------------------

SECTION 2.4. Treatment of Payments; After Tax Basis.

(a) Unless otherwise required by a Final Determination, this Agreement or as
otherwise agreed to between the Parties, any payment made pursuant to this
Agreement (other than any payment of interest pursuant to Section 2.4(c)) by:
(i) any Carbon Party to BX or a Distributing Corporation shall be treated for
all Tax purposes as a distribution by Carbon HoldCo to the applicable
Distributing Corporation with respect to the stock of Carbon HoldCo or Little
SpinCo, as applicable, occurring immediately before the relevant Distribution;
(ii) BX or a Distributing Corporation to any Carbon Party shall be treated for
all Tax purposes as a tax-free contribution by the applicable Distributing
Corporation to Carbon HoldCo or Little SpinCo, as applicable, with respect to
its stock occurring after Carbon HoldCo or Little SpinCo, as applicable, is
directly owned by such Distributing Corporation and immediately before the
relevant Distribution; (iii) a Seller Party shall be treated for all Tax
purposes as a contribution by such Seller Party to the applicable PJT Entity
immediately before the Acquisition; or (iv) any Carbon Party to a Seller Party
shall be treated for all Tax purposes as a distribution by the applicable PJT
Entity immediately before the Acquisition; and in each case, no Party shall take
any position inconsistent with such treatment. In the event that a Taxing
Authority asserts that a Party’s treatment of a payment pursuant to this
Agreement should be other than as required pursuant to this Agreement (ignoring
any potential inconsistent or adverse Final Determination), such Party shall use
its commercially reasonable efforts to contest such challenge.

(b) To the extent that any liability for Taxes or Losses that is subject to
indemnification under this Agreement gives rise to a deduction, credit or other
Tax benefit to the indemnified Party or any of its Affiliates, the amount of any
payment made under this Agreement shall be decreased by taking into account any
actual reduction in Taxes (determined on a with and without basis) of the
indemnified Party or any of its Affiliates resulting from such Tax benefit
(including as a result of the Merger or any election set forth in Section 4.4).
If (i) such actual reduction in Taxes of the indemnified Party or its Affiliate
occurs in a taxable period following the period in which the indemnification
payment is made or (ii) there is any adjustment to the liability for Taxes for
which one Party or any Affiliates is responsible hereunder as a result of the
Merger or any Distribution failing to qualify for the Intended Tax-Free
Treatment (including as a result of the effectiveness of any election set forth
in Section 4.4) and such adjustment gives rise to a deduction, credit or other
Tax benefit to the other Party or any of its Affiliates, the indemnified Party
(or, in the case of (ii), the other Party) shall on an annual basis pay the
indemnifying Party (or, in the case of (ii), the responsible Party) the amount
of the actual reduction in Taxes (determined on a with and without basis).

(c) Payments made pursuant to this Agreement that are not made within the period
prescribed in this Agreement or, if no period is prescribed, within thirty
(30) days after demand for



--------------------------------------------------------------------------------

payment is made (the “Payment Period”) shall bear interest for the period from
and including the date immediately following the last date of the Payment Period
through and including the date of payment at the Default Interest Rate. Such
interest will be payable at the same time as the payment to which it relates and
shall be calculated on the basis of a year of 365 days and the actual number of
days for which due.

ARTICLE III.

PREPARATION AND FILING OF TAX RETURNS

SECTION 3.1. BX’s Responsibility for the Preparation and Filing of Tax Returns.

(a) BX shall prepare or cause to be prepared all Consolidated Tax Returns and
any Income Tax Returns of any Carbon Party (other than any PJT Entity) for a
taxable period ending on or before the Distribution Date.

(b) To the extent any Carbon Party is included in any Consolidated Tax Return of
a Distributing Corporation for a taxable period that includes the Distribution
Date, such Distributing Corporation shall cause to be included in such
Consolidated Tax Return the results of such Carbon Party on the basis of the
Closing of the Books Method consistent with Treas. Reg.
Section 1.1502-76(b)(2)(i); provided; however; that any items arising from any
transactions outside the ordinary course of business that occur on the
Distribution Date but after the Separation shall be treated as occurring on the
day after the Separation under Treas. Reg. Section 1.1502-76(b)(1)(ii)(2)(B).

SECTION 3.2. Carbon HoldCo’s Responsibility for the Preparation and Filing of
Tax Returns. Subject to Sections 3.1(a), 3.3 and 3.4, Carbon HoldCo shall
prepare or cause to be prepared all Tax Returns for any taxable period ending on
or before the Distribution Date or any Straddle Period that it or any other
Carbon Party (other than any PJT Entity) is legally obligated to file after the
Distribution Date according to the laws of the relevant taxing jurisdiction and
with the appropriate Taxing Authority.

SECTION 3.3. Seller Parties’ Responsibility for the Preparation and Filing of
Tax Returns. The Seller Parties shall prepare or cause to be prepared all Tax
Returns of the PJT Entities for periods that end on or before the Distribution
Date.

SECTION 3.4. Manner of Preparation.

(a) Notwithstanding Section 3.1 of this Agreement, Carbon HoldCo shall have the
right to review, comment on and approve (not to be unreasonably withheld,
delayed or conditioned) any Tax Returns that any Carbon Party has an obligation
to file but are required to be prepared, or required to be caused to be
prepared, by BX pursuant to Section 3.1. BX shall, to the extent reasonably
practicable, deliver to Carbon HoldCo any such Tax Returns at least thirty
(30) days prior to the date on which they are required to be filed, and Carbon
HoldCo shall respond with any comments on, or approval of, such Tax Returns as
soon as reasonably practicable after receipt. In the event the Parties are
unable to agree on any items included in such Tax Return, then a reasonable
amount of time prior to the due date for filing such Tax Return, any disputed
issues shall be submitted to an independent accounting firm to determine whether
there is “substantial authority” (within the meaning of Treas. Reg. Sec.
1.6662-4(d)) to support BX’s position with respect to any disputed items. The
independent accounting firm’s determination with respect to such disputed items
will be final and binding on the Parties, and any disputed items for which the
independent accounting firm determines there is “substantial authority” to
support BX’s position shall be reflected on any applicable Tax Return. The cost
of the independent accounting firm shall be shared equally by BX and Carbon
HoldCo.



--------------------------------------------------------------------------------

(b) Notwithstanding Section 3.2 of this Agreement, BX shall have the right to
review, comment on and approve (not to be unreasonably withheld, delayed or
conditioned) any Tax Returns required to be prepared, or required to be caused
to be prepared, by Carbon HoldCo for any taxable period (or portion thereof)
ending on or prior to the Distribution Date. Carbon HoldCo shall, to the extent
reasonably practicable, deliver to BX any such Tax Returns at least thirty
(30) days prior to the date on which they are required to be filed, and BX shall
respond with any comments on, or approval of, such Tax Returns as soon as
reasonably practicable after receipt. In the event the Parties are unable to
agree on any items included in such Tax Return, then a reasonable amount of time
prior to the due date for filing such Tax Return, any disputed issues shall be
submitted to an independent accounting firm for a final binding resolution, the
cost of which shall be shared equally by BX and Carbon HoldCo. If any dispute
with respect to a Tax Return is not resolved prior to the due date for filing
such Tax Return, such Tax Return shall be filed in the manner that Carbon HoldCo
deems correct without prejudice to BX’s rights hereunder.

(c) To the extent permitted by law, any taxable period of any Carbon Party for
any federal, state, local or foreign Tax purposes that would otherwise include
but not end on the Distribution Date shall be bifurcated into two separate
taxable periods, one ending on the Distribution Date and the other beginning on
the day following the Distribution Date (each a “Stub Taxable Period”), and a
separate Tax Return for each Stub Taxable Period shall be prepared and filed by
the Party responsible for such preparation and filing pursuant to Sections 3.1,
3.2 or 3.3.

(d) All Tax Returns for which Carbon HoldCo is responsible pursuant to
Section 3.2 shall be prepared in a manner consistent with past practices of BX
and any of its Affiliates (including with respect to any Tax Return filed
pursuant to Section 1502 of the Code), except as otherwise required by
applicable law.

(e) All Tax Returns filed on or after the Distribution Date shall be prepared in
a manner that is consistent with the Opinion, the Ruling, or any other rulings
obtained from other Taxing Authorities in connection with the Distributions (in
the absence of a Final Determination to the contrary) and shall be prepared and
filed on a timely basis (including pursuant to extensions) by the Party
responsible for such preparation and filing pursuant to Sections 3.1, 3.2 or
3.3.

(f) Except to the extent required by a Final Determination, no Carbon Party
shall amend any Tax Return relating to a taxable period (or portion thereof)
ending on or before to the Distribution Date without the written consent of BX
(which consent may be withheld in its sole discretion); provided that this
Section 3.4(f) shall not apply to any PJT Entity.

SECTION 3.5. Costs and Expenses of Preparation. The Party responsible for
preparing any Tax Return under Sections 3.1, 3.2 or 3.3 shall be responsible for
the costs and expenses associated with preparing and filing such Tax Returns.

SECTION 3.6. Carrybacks. To the extent permitted by law, each Carbon Party shall
elect to forego a carryback of any net operating losses, capital losses or
credits for any taxable period ending after the Distribution Date to a taxable
period, or portion thereof, ending on or before the Distribution Date.
Notwithstanding anything herein to the contrary, no Carbon Party shall have any
right to receive the benefit of any carryback of Tax attributes created in a
taxable period beginning after the Distribution Date into a Consolidated Tax
Return.

SECTION 3.7. Retention of Records; Access.

(a) BX and Carbon HoldCo shall, and shall cause each of their Subsidiaries to,
retain adequate records, documents, accounting data and other information
(including computer data) necessary



--------------------------------------------------------------------------------

for the preparation and filing of all Tax Returns required to be filed by BX or
Carbon HoldCo (or their respective Subsidiaries) hereunder and for any
Proceeding relating to such Tax Returns or to any Taxes payable by BX or Carbon
HoldCo (or their respective Subsidiaries) hereunder.

(b) BX and Carbon HoldCo shall, and shall cause each of their Subsidiaries to,
provide reasonable access to (i) all records, documents, accounting data and
other information (including computer data) necessary for the preparation and
filing of all Tax Returns required to be filed by BX or Carbon HoldCo (or their
respective Subsidiaries) and for any Proceeding relating to such Tax Returns or
to any Taxes payable by BX or Carbon HoldCo (or their respective Subsidiaries)
and (ii) its personnel and premises, for the purpose of the preparation, review
or audit of such Tax Returns, or in connection with any Proceeding, in each
case, as reasonably requested by either BX or Carbon HoldCo.

(c) The obligations set forth above in Sections 3.7(a) and 3.7(b) shall continue
until the longer of (i) the time of a Final Determination or (ii) expiration of
all applicable statutes of limitations, to which the records and information
relate. For purposes of the preceding sentence, each Party shall assume that no
applicable statute of limitations has expired unless such Party has received
notification or otherwise has actual knowledge that such statute of limitations
has expired.

SECTION 3.8. Confidentiality; Ownership of Information; Privileged Information.
The provisions of Article VIII of the Separation Agreement relating to
confidentiality of information, ownership of information, privileged information
and related matters shall apply with equal force to any records and information
prepared and/or shared by and among the Parties in carrying out the intent of
this Agreement.

ARTICLE IV.

DISTRIBUTIONS AND RELATED TAX MATTERS

SECTION 4.1. Opinion Requirement for Major Transactions Undertaken by Carbon
HoldCo During the Restricted Period.

(a) Other than (i) the transactions occuring under the Separation Agreement,
(ii) with respect to any Replacement Award of Carbon Class A Shares or any
Retention Award of Carbon Class A Shares or (iii) with respect to any awards of
restricted Carbon Class A Shares or restricted stock units of Carbon Class A
Shares made on the Distribution Date to members of the board of directors of
Carbon HoldCo pursuant to the PJT Partners Inc. 2015 Omnibus Incentive Plan,
Carbon HoldCo agrees that following the Effective Time and during the Restricted
Period it shall not (i) merge or consolidate with or into any other entity,
(ii) liquidate or partially liquidate (within the meaning of such terms as
defined in Section 346 and Section 302, respectively, of the Code), (iii) sell
or transfer or permit Carbon LP to sell or transfer all or substantially all of
its assets or Carbon LP’s assets, as applicable (within the meaning of Rev.
Proc. 77-37, 1977-2 C.B. 568) in a single transaction or series of related
transactions, or sell or transfer any portion of its assets that would violate
the “continuity of business enterprise” requirement of Treas. Reg.
Section 1.368-1(d), (iv) modify the terms of its equity (including, for the
avoidance of doubt, to take any action (or fail to take any action) that results
in the acquisition by a holder of its equity of power to vote in the election of
directors of its board), (v) redeem or otherwise repurchase any of its capital
stock other than pursuant to open market stock repurchase programs meeting the
requirements of Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696,
(vi) cease the active conduct of its (or Little SpinCo’s) trade or business
within the meaning of Section 355(b) of the Code, (vii) issue any of its equity
or issue rights to acquire any of its equity, (viii) cause or permit any class
of equity to become entitled to an increased vote with respect to the election
of directors of its board, (ix) take any action or positions inconsistent with
any representations or covenants of Carbon HoldCo that are included in any
representation letter from Carbon HoldCo relating to the Opinion or (x) enter
into any negotiations, agreements or arrangements with



--------------------------------------------------------------------------------

respect to transactions or events (including any transactions described in
clauses (i)-(viii) (and, for this purpose, including any redemptions made
pursuant to open market stock repurchase programs), stock issuances (pursuant to
the exercise of options or otherwise), option grants, capital contributions or
acquisitions, entering into any partnership or joint venture arrangements, or a
series of such transactions or events, but excluding the Distributions), that
may cause either Distribution to be treated as part of a plan pursuant to which
one or more persons acquire directly or indirectly stock of Carbon HoldCo in a
manner that may cause Section 355(e) of the Code to apply to either Distribution
(the acts listed in clauses (i)-(x) collectively, the “Prohibited Acts”).

(b) Notwithstanding Section 4.1(a), Carbon HoldCo may take any of the Prohibited
Acts, subject to Section 4.2, if (x) it first obtains (at its expense) an
opinion at no less than a “should level” in form and substance reasonably
acceptable to BX of a nationally recognized law firm or a “big four” accounting
firm reasonably acceptable to BX, which opinion may be based on usual and
customary factual representations (reasonably acceptable to BX) or (y) at Carbon
HoldCo’s request, BX (at the expense of Carbon HoldCo) obtains a ruling from the
IRS, that such Prohibited Act or Prohibited Acts, and any transaction related
thereto, should not or will not , as the case may be (a) affect (i) any of the
conclusions set forth in the Opinion, (ii) the qualification of either
Distribution as a reorganization within the meaning of Section 368(a)(1)(D) and
tax-free distribution under Section 355 of the Code, (iii) the status of the
stock of Carbon HoldCo or Little SpinCo distributed in either Distribution as
qualified property pursuant to Section 355(d) or Section 355(e) of the Code,
(iv) the nonrecognition of gain to a Distributing Corporation or its
shareholders in either Distribution and (v) the qualification of the Merger as a
reorganization within the meaning of Section 368(a)(1)(A) of the Code in which
no gain or loss is recognized by Carbon HoldCo, Little SpinCo or their
respective shareholders or (b) cause the Measurement Percentage to exceed the
Capped Percentage. Carbon HoldCo may also take any of the Prohibited Acts,
subject to Section 4.2, with the consent of the BX in BX’s sole and absolute
discretion. During the Restricted Period, Carbon HoldCo shall provide all
information reasonably requested by BX relating to any transaction involving an
acquisition (directly or indirectly) of stock of Carbon HoldCo (including as
successor to Little SpinCo) within the meaning of Section 355(e) of the Code.

(c) Notwithstanding Section 4.1(a), Carbon HoldCo may (w) issue or cause to be
transferred Carbon Class A Shares to holders of Carbon LP units pursuant to the
Exchange Agreement or (x) cause or permit all or any portion of the voting power
of any Carbon Class B Shares to become entitled to an increased vote with
respect to the election of directors of Carbon HoldCo (as described in
Section 4.3(A)(2) of Carbon HoldCo’s Certificate of Incorporation) (each, a
“Conversion or Exchange Event”) to the extent that the Measurement Percentage
(as determined by Carbon HoldCo taking into account BX’s reasonable comments as
provided in this Section 4.1(c)) with respect to each Distribution would not
exceed the Capped Percentage immediately after a Conversion or Exchange Event
occurs; provided, however, that no later than twenty (20) days prior to any
Conversion or Exchange Event (other than a Conversion or Exchange Event that
Carbon HoldCo may effect pursuant to Section 4.1(b) and for which Carbon HoldCo
receives an opinion or ruling pursuant to Section 4.1(b) that provides such
Conversion or Exchange Event should or will, as the case may be, not result in a
direct or indirect acquisition (within the meaning of Section 355(e) of the
Code) of stock of Carbon HoldCo that is part of a plan (or series of related
transactions) that involves the Distribution), (i) Carbon HoldCo shall provide
notice to BX of such Conversion or Exchange Event, (ii) such notice shall
include, with respect to both Distributions, Carbon HoldCo’s calculations of the
Measurement Percentages both immediately before and immediately after such
Conversion or Exchange Event occurs, the underlying factual assumptions made in
making such calculations and documentary evidence reasonably satisfactory to BX
corroborating such factual assumptions and (iii) Carbon HoldCo shall take into
account any reasonable comments of BX (which BX shall provide no later than ten
(10) days after receipt of such notice) in reaching a final determination of the
Measurement Percentages. Solely for the purposes of Sections 4.1(b) and 4.1(c),
the “Measurement Percentage”, with respect to each Distribution, shall equal the
total percentage (by vote or value) of the stock of Carbon HoldCo (as successor
to Little SpinCo in the case of the Little Spin) directly or indirectly



--------------------------------------------------------------------------------

acquired as part of a plan that includes such Distribution pursuant to which one
or more Persons acquire stock in Carbon HoldCo or Little SpinCo (or Carbon
HoldCo as successor to Little SpinCo) (including, for the avoidance of doubt, as
a result of any Conversion or Exchange Event), it being understood that (a) the
Starting Percentages shall represent the Measurement Percentages immediately
following the Separation, (b) any change in the ownership of the vote or value
of Carbon HoldCo caused by a transaction for which Carbon HoldCo has obtained an
opinion or ruling pursuant to Section 4.1(b) that provides such transaction
should or will, as the case may be, not result in a direct or indirect
acquisition (within the meaning of Section 355(e) of the Code) of stock of
Carbon HoldCo that is part of a plan (or series of related transactions) that
involves the Distribution shall not be considered as acquired as part of such a
plan, (c) any change in the ownership of the vote or value of Carbon HoldCo as a
result of any Conversion or Exchange Event for which Carbon HoldCo has not
obtained an opinion or ruling pursuant to Section 4.1(b) that provides such
Conversion or Exchange Event should or will, as the case may be, not result in a
direct or indirect acquisition (within the meaning of Section 355(e) of the
Code) of stock of Carbon HoldCo that is part of a plan (or series of related
transactions) that involves the Distribution shall be considered as acquired as
part of such a plan, (d) the Measurement Percentages shall be calculated in a
manner consistent with the methodologies reflected in the Section 355(e)
Calculations and (e) the facts and circumstances as they exist at the time shall
be taken into account (including the effect, if any, of any rulings received in
the Ruling and any acquisitions of stock of Carbon HoldCo made in the open
market or otherwise by any “controlling shareholder” or “ten-percent
shareholder” of Carbon HoldCo, as such terms are defined in Treasury Regulations
Section 1.355-7 and taking into account the relevant acquisition). This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder
and shall be interpreted accordingly by the Parties in good faith.

SECTION 4.2. Indemnification for Reorganization Taxes. If, after the Effective
Time, (i) a Party or any of its Affiliates takes any action or enters into any
agreement to take any action, including any of the Prohibited Acts as defined in
Section 4.1(a), or (ii) if there is any direct or indirect acquisition (within
the meaning of Section 355(e) of the Code) of a Distributing Corporation’s
stock, Carbon HoldCo’s stock, or Little SpinCo’s stock, and as a result any
Reorganization Taxes are imposed on or incurred by a Party or any of its
Affiliates, then such Party (the “Breaching Party”) shall indemnify and hold
harmless the other Party or Parties (the “Non-Breaching Party”) and any of their
Affiliates against any such Taxes (and any related Losses) imposed upon or
incurred by the Non-Breaching Party or any of its Affiliates (and any such Taxes
of BX unitholders to the extent the Non-Breaching Party or any BX Subsidiary is
liable with respect to such Taxes, whether to a Taxing Authority, to a
unitholder or to any other person (but excluding, for the avoidance of doubt,
any Tax distributions BX unitholders may be entitled to receive from BX as a
result of such Reorganization Taxes)) as a result, unless such Taxes would, in
any event, have been imposed upon or incurred by the Non-Breaching Party or any
or its Affiliates without regard to such actions, breaches or events, as
determined at such time; provided, however, that Carbon Holdco and its
Affiliates shall not be required to indemnify BX or its Affiliates pursuant to
this Section 4.2 for any Taxes described in clause (i) of the definition of
Reorganization Taxes that would not have been imposed but for the IRS or any
other Taxing Authority successfully asserting that, immediately before the
Acquisition, (i) (a) the total percentage (by vote or value) of the stock of
Carbon HoldCo directly or indirectly acquired as part of a plan that includes
the Big Spin pursuant to which one or more Persons acquire stock in Carbon
HoldCo, exceeded (b) the Starting Percentage for the Big Spin or (ii) (x) the
total percentage (by vote or value) of the stock of Carbon HoldCo (as successor
to Little SpinCo) directly or indirectly acquired as part of a plan that
includes the Little Spin pursuant to which one or more Persons acquire stock in
Little SpinCo (or Carbon HoldCo as successor to Little SpinCo), exceeded (y) the
Starting Percentage for the Little Spin. The Non-Breaching Party and any of its
Affiliates shall be indemnified and held harmless under this Section 4.2 without
regard to whether an opinion or ruling pertaining to the action pursuant to
Section 4.1(b) was obtained, whether the Non-Breaching Party gave its consent to
such action pursuant to Section 4.1(b) or otherwise or whether Carbon HoldCo was
otherwise permitted to take such action pursuant to Section 4.1.



--------------------------------------------------------------------------------

SECTION 4.3. Refund of Amounts. Should a Party or any of its Affiliates receive
a refund in respect of any Taxes for which such Party was indemnified by the
other Party pursuant to this Article IV, or should any such amounts that would
otherwise be refundable to such Party or any of its Affiliates be applied or
credited by the Taxing Authority to obligations of such Party or any of its
Affiliates unrelated to such Taxes, then such Party shall, promptly following
receipt (or notification of credit), remit such refund or an amount equal to
such credit (including any statutory interest that is included in such refund or
credited amount) to the other Party, net of any Taxes and expenses incurred in
connection with the receipt thereof.

SECTION 4.4. Protective Section 336(e) Elections.

(a) For Carbon HoldCo. Holdings I/II GP and Carbon HoldCo shall make a
protective election under Section 336(e) of the Code (and any similar election
under state or local law) with respect to the Big Spin in accordance with Treas.
Reg. Section 1.336-2(h) and (j) (and any applicable provisions under state and
local law) and shall cooperate in the timely completion and/or filings of such
elections and any related filings or procedures (including filing or amending
any Tax Returns to implement an election that becomes effective). This
Section 4.4(a) is intended to constitute a binding, written agreement to make an
election under Section 336(e) of the Code with respect to the Big Spin.

(b) For Little SpinCo. StoneCo IV and Carbon HoldCo (as successor to Little
SpinCo) shall make a protective election under Section 336(e) of the Code (and
any similar election under state or local law) with respect to the Little Spin
in accordance with Treas. Reg. Section 1.336-2(h) and (j) (and any applicable
provisions under state and local law) and shall cooperate in the timely
completion and/or filings of such elections and any related filings or
procedures (including filing or amending any Tax Returns to implement an
election that becomes effective). This Section 4.4(b) is intended to constitute
a binding, written agreement to make an election under Section 336(e) of the
Code with respect to the Little Spin.

ARTICLE V.

MISCELLANEOUS

SECTION 5.1. Tax Sharing Agreements. Any benefit or liability resulting from any
Tax sharing, indemnification or similar agreements, written or unwritten, as
between any of the Parties or their respective Subsidiaries, on the one hand,
and any other third party, on the other hand (other than the Separation
Agreement, this Agreement or any other Ancillary Agreement) (“Tax Sharing
Agreements”), shall remain the benefit or liability of such Party or its
respective Subsidiary; provided, however, that the Party responsible under this
Agreement for any Taxes shall be responsible for any related liability in
respect of such Taxes under any Tax Sharing Agreement, and be entitled to any
related benefit in respect of such Taxes under any Tax Sharing Agreement. No
Party shall be entitled to indemnification under this Agreement in respect of
Taxes to the extent such Party or one of its Subsidiaries is indemnified under
any Tax Sharing Agreement, and the Parties shall (and shall cause their
Subsidiaries to) use commercially reasonable efforts to pursue any
indemnification rights under any Tax Sharing Agreement if such indemnification
would reduce the other Party’s responsibility for such Taxes under this
Agreement.

SECTION 5.2. Complete Agreement; Construction. This Agreement, including any
Exhibits, the other Ancillary Agreements, the Separation Agreement and the
Transaction Agreement shall constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all prior
negotiations, commitments, course of dealings and writings with respect to such



--------------------------------------------------------------------------------

subject matter. Except as expressly set forth in any other Ancillary Agreement,
the Separation Agreement or the Transaction Agreement: (a) all matters relating
to Taxes and Tax Returns of the Parties and their respective Subsidiaries shall
be governed exclusively by this Agreement; and (b) for the avoidance of doubt,
in the event of any conflict between any other Ancillary Agreement, the
Separation Agreement or the Transaction Agreement, on the one hand, and this
Agreement, on the other hand, with respect to such matters, the terms and
conditions of this Agreement shall govern.

SECTION 5.3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

SECTION 5.4. Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with the terms of this Agreement.

SECTION 5.5. Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given if delivered
personally, transmitted by facsimile or e-mail (and confirmed), mailed by
registered or certified mail with postage prepaid and return receipt requested,
or sent by commercial overnight courier, courier fees prepaid (if available;
otherwise, by the next best class of service available), to the parties at the
following addresses:

To any member of the Blackstone Group:

The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attn: Michael Chae, John Finley

Facsimile: (212) 583-5749

E-mail: Chae@Blackstone.com; John.Finley@Blackstone.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attn: Josh Bonnie; Eric Swedenburg

Facsimile: (212) 455-2502

Email: jbonnie@stblaw.com; eswedenburg@stblaw.com

To any member of the Carbon Group:

PJT Partners Holdings LP

280 Park Avenue

16th Floor

New York, NY 10017

Attn: Ji-Yeun Lee; Jim Cuminale

E-mail: jyl@pjtpartners.com; cuminale@pjtpartners.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Barry M. Wolf; Michael J. Aiello

Facsimile: (212) 310-8007

E-mail: barry.wolf@weil.com; michael.aiello@weil.com



--------------------------------------------------------------------------------

To any Seller Party by a member of the Blackstone Group:

c/o PJT Partners Holdings LP

280 Park Avenue

16th Floor

New York, NY 10017

Attn: Ji-Yeun Lee; Jim Cuminale

E-mail: jyl@pjtpartners.com; cuminale@pjtpartners.com

To any Seller Party by a member of the Carbon Group, at the address and other
contact information set forth in the records of Carbon LP from time to time

or to such other Person or address as any party shall specify by notice in
writing to the other parties in accordance with this Section 5.5. All such
notices or other communications shall be deemed to have been received on the
date of the personal delivery or delivery by e-mail (if confirmed) or facsimile
(if delivery confirmation is received), or on the third Business Day after the
mailing or dispatch thereof; provided that notice of change of address shall be
effective only upon receipt.

SECTION 5.6. Waivers and Consents. The failure of any Party to require strict
performance by any other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof. Any consent required or permitted to be given by
any Party to the other Parties under this Agreement shall be in writing and
signed by the Party giving such consent and shall be effective only against such
Party (and its Group).

SECTION 5.7. Amendments.

(a) This Agreement may not be amended except by an instrument or instruments in
writing signed and delivered on behalf of BX, Blackstone Holdings, Carbon
HoldCo, Carbon LP and the Founder (on behalf of himself, the PJT Entities and
the other Seller Parties); provided, however, that this Agreement may not be
amended in any manner that would adversely and disproportionately affect any
Seller Party in any material respect (as compared to any other Seller Party)
except by an instrument in writing signed and delivered on behalf of such Seller
Party.

(b) At any time prior to the Effective Time, any Party hereto which is entitled
to the benefits hereof may (i) extend the time for the performance of any of the
obligations or other acts of the other Parties and (ii) waive compliance with
any of the agreements of any other Party or conditions contained herein. Any
agreement on the part of a Party hereto to any such extension or waiver shall be
valid only with respect to the Party agreeing to such extension or waiver and
only if set forth in an instrument in writing signed and delivered on behalf of
such Party.

SECTION 5.8. Assignment. This Agreement shall not be assigned by any Party
hereto without the prior written consent of the other Parties. This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective successors and assigns.

SECTION 5.9. Certain Termination and Amendment Rights. This Agreement may not be
terminated except (x) to the extent the Transaction Agreement has been
terminated according to its terms, in which case this Agreement shall
automatically terminate and be of no further force and effect or (y) after the
Distribution Date, by written consent of each of the Parties.



--------------------------------------------------------------------------------

SECTION 5.10. Subsidiaries. BX shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any member of the Blackstone Group. Carbon HoldCo
shall cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth herein to be performed by any
member of the Carbon Group.

SECTION 5.11. Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, obligation, liability, reimbursement, claim of action or other
right in excess of those existing without reference to this Agreement.

SECTION 5.12. Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

SECTION 5.13. Exhibits. Any Exhibits shall be construed with and as an integral
part of this Agreement to the same extent as if the same had been set forth
verbatim herein. Nothing in the Exhibits constitutes an admission of any
liability or obligation of any member of the Carbon Group or Blackstone Group or
any of their respective Affiliates to any third party, nor, with respect to any
third party, an admission against the interests of any member of the Carbon
Group or Blackstone Group or any of their respective Affiliates.

SECTION 5.14. Governing Law. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF DELAWARE.

SECTION 5.15. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

SECTION 5.16. Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement or, unless otherwise
expressly provided therein, or any other Ancillary Agreement or the Separation
Agreement, so long as and to the extent to which the fulfillment of such
obligation is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure. A Party claiming the benefit of this provision
shall, as soon as reasonably practicable after the occurrence of any such event:
(a) notify the other applicable Parties of the nature and extent of any such
Force Majeure condition and (b) use commercially reasonable efforts to remove
any such causes and resume performance under this Agreement as soon as feasible.

SECTION 5.17. Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.



--------------------------------------------------------------------------------

SECTION 5.18. No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE BLACKSTONE GROUP, L.P. By:  

/s/ Stephen A. Schwarzman

  Name:   Stephen A. Schwarzman   Title:   Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS I/II GP INC. By:  

/s/ Stephen A. Schwarzman

  Name:   Stephen A. Schwarzman   Title:   Chairman and Chief Executive Officer
STONECO IV CORPORATION By:  

/s/ Stephen A. Schwarzman

  Name:   Stephen A. Schwarzman   Title:   Chairman and Chief Executive Officer
PJT PARTNERS INC. By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer PJT PARTNERS
HOLDINGS L.P. By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

BLACKSTONE LITTLE SPINCO INC. By:  

/s/ Stephen A. Schwarzman

  Name:   Stephen A. Schwarzman   Title:   Chairman and Chief Executive Officer
PJT CAPITAL LP By:  

/s/ James Cuminale

  Name:   James Cuminale   Title:   Authorized Signatory PJT MANAGEMENT, LLC By:
 

/s/ James Cuminale

  Name:   James Cuminale   Title:   Authorized Signatory SELLER PARTY By:  

/s/ Paul J. Tabuman

  Name:   Paul J. Taubman